department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name org address date xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail-return receipt requested last date for filing a petition with the tax_court august 20xx dear _ this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office or telephone contact taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha ramirez director exempt_organizations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org organization name revenue_agent xx date address address revenue_agent december 20xx and 20xx issue can an organization that is classified as a 501_c_3_organization continue to be so classified if they have not substantiated their exempt status by providing support for their revenues expenses and activities facts after numerous efforts to contact org including sending certified letters the organization has not responded to any requests for information and substantiation of the form_990 filed for the years ending december 20xx and december 20xx law sec_501 organizations are corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax regulation c -1 a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_6033 states that except for a few listed exceptions every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe tax regulation sec_1_6033-2 states in part that every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name revenue_agent xx date address address revenue_agent december 20xx and 20xx income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization tax regulation sec_1_6033-2 states in pertinent part that every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 shall file its annual return on form_990 tax regulation sec_1_6033-2states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created tax regulation sec_1_6033-2 states that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of the internal_revenue_code tax regulation sec_1_6033-2 states that an organization which has established its exemption from taxation under sec_501 including an organization which is relieved under sec_6033 and this section from filing annual returns of information is not relieved of the duty_of filing other returns of information internal_revenue_code sec_6001states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title tax regulation a provides that any person subject_to income_tax or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of tax or information sec_1_6001-1 of the regulations provides that the books_and_records shall be retained so long as the contents thereof may become material in the administration of any internal revenue law form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name revenue_agent xx date address address revenue_agent december 20xx and 20xx tax regulation d provides that books_and_records required by sec_6001 be kept in a safe and convenient place and at all time be available for inspection by authorized internal revenue officers employees the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code tax regulation a states that the term person includes an individual a corporation a partnership a_trust or estate a joint-stock company an association or a syndicate group pool joint_venture or other unincorporated organization or group the tax_court stated that the regulations under sec_501 provides for two tests an operational_test and an organizational_test failure to meet either test negates the exempt status of the organization tc memo wl u s tax_court in revrul_59_95 1959_1_cb_627 jan an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status exempt status is a privilege a matter of grace rather then a right 470_f2d_849 when the creators control the affairs of the organization there is an obvious opportunity for abuse which necessitates an open and candid disclosure of all facts bearing upon the organization operations and finances where such disclosure is not made the logical inference is that the facts if disclosed would show that the taxpayers fail to meet the requirements of sec_501 74_tc_531 afd 670_f2d_104 cir form 886-acev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name revenue_agent xx date address address revenue_agent december 20xx and 20xx in the 20xx instructions for form_990 and form 990-ez return of organization exempt from income_tax and short_form return of organization exempt from income_tax p states recordkeeping the organization’s records should be kept for as long as they may be needed for the administration of any provision of the internal_revenue_code usually records that support an item_of_income deduction or credit must be kept for years from the date the return is due or filed whichever is later keep records that verify the organization’s basis in property for as long as they are needed to figure the basis of the original or replacement_property government position the org refused to support its assertion that it is an exempt_organization by refusing to make its records and activities available for examination as required_by_law for that reason nothing could be found to support the organization’s assertion that it is a charity as described under sec_501 conclusion the org is not an exempt_organization as described under sec_501 of the internal_revenue_code and should be revoked effective january 20xx for that reason for federal tax purposes the organization is best described as a for-profit organization subject_to the same tax laws and regulations as any incorporated organization the organization is required to file the same tax returns that a for-profit organization would need to file form_1120 for the organization w-2s 1099s form_941 and form_940 when applicable because the exempt status of the org was revoked they will need to file corporate tax returns for the year ended december 20xx and all subsequent years form_940 will also need to be filed for the year ended december 20xx and all subsequent years these returns can be filed with revenue_agent because org was classified under sec_501 they retain appeal rights even if they initially agree with the revocation and then change their mind later on form 886-acrev department of the treasury - internal_revenue_service page -4-
